State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 25, 2015                     519773
________________________________

In the Matter of JERARD
   WALKER,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   May 5, 2015

Before:   Peters, P.J., Lahtinen, Egan Jr. and Rose, JJ.

                               __________


     Jerard Walker, Romulus, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                               __________


      Appeal from a judgment of the Supreme Court (Platkin, J.),
entered July 30, 2014 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of the Commissioner of
Corrections and Community Supervision finding petitioner guilty
of violating a prison disciplinary rule.

      After his urine sample twice tested positive for the
presence of cannibinoids, petitioner was charged with the
unauthorized use of a controlled substance. He was found guilty
of that charge following a tier III disciplinary hearing and,
other than a modification of the penalty imposed, the
determination was upheld on administrative appeal. Thereafter,
petitioner commenced this CPLR article 78 proceeding. Supreme
                              -2-                  519773

Court dismissed the petition and this appeal ensued.

      Initially, we note that although petitioner's challenge to
the sufficiency of the urinalysis test results raises an issue of
substantial evidence and, therefore, the matter should have been
transferred to this Court (see Matter of Crosby v Goord, 38 AD3d
1110, 1110 [2007]; Matter of Jackson v Smith, 6 AD3d 1016, 1017
[2004], lv denied 3 NY2d 667 [2004]), we will consider the issues
de novo and render judgment accordingly (see Matter of Brooks v
Unger, 110 AD3d 1122 n [2013]). The misbehavior report, results
of the urinalysis tests and the testimony at the hearing provided
substantial evidence to support the determination of guilt (see
Matter of Bowen v Annucci, 122 AD3d 980, 980 [2014]; Matter of
Jackson v Annucci, 121 AD3d 1483, 1483 [2014]). The alleged
inconsistencies between the time of the second test performed and
when the urine sample was destroyed were sufficiently explained
through the testimony of the correction officer, which verified
that proper testing procedures were followed (see Matter of
Crosby v Goord, 38 AD3d at 1110; Matter of White v Selsky, 32
AD3d 1101, 1101 [2006]; Matter of Perez v Goord, 274 AD2d 706,
707 [2000]). Petitioner's remaining contentions, including that
the Hearing Officer was biased, have been reviewed and found to
be without merit.

     Peters, P.J., Lahtinen, Egan Jr. and Rose, JJ., concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court